Name: COUNCIL REGULATION (EEC) No 2206/93 of 4 August 1993 extending the provisional anti-dumping duty on imports of certain magnetic disks (3,5" microdisks) originating in Japan, Taiwan and the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 93 Official Journal of the European Communities No L 196/47 COUNCIL REGULATION (EEC) No 2206/93 of 4 August 1993 extending the provisional anti-dumping duty on imports of certain magnetic disks (3,5" microdisks) originating in Japan, Taiwan and the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EEC) No 920/93 (2) imposed a provisional anti-dumping duty on imports of certain magnetic disks (3,5" microdisks) originating in Japan, Taiwan and the People's Republic of China ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of certain magnetic disks (3,5" microdisks) origi ­ nating in Japan, Taiwan and the People's Repulbic of China imposed by Regulation (EEC) No 920/93 is hereby extended for a period of two months . It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is termi ­ nated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . V Done at Brussels, 4 August 1993 . For the Council The President W. CLAES 0 OJ No L 209, 2. 8 . 1988, p . 1 . O OJ No L 95, 21 . 4 . 1993, p . 5 .